DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US – 2018/0290640 A1).
As per claim 1, Johnson discloses Methods and Apparatus to Control Vehicle Braking System comprising:
a first hydraulic brake device (108, Fig: 1) which is configured to brake wheels on a first axle (104, Fig: 1) of the motor vehicle, the first hydraulic brake device including a 
a second hydraulic brake device (114, Fig: 1) which is configured to brake wheels on a second axle (110, Fig: 1) of the motor vehicle, the second hydraulic brake device including a second control unit (258, Fig: 2A-2B) configured to control a braking operation of the wheels on the second axle of the motor vehicle ([0032], Fig: 1, 2A-2B), the first control unit being coupled with the second control unit via a communication channel ( first brake boost unit 124 and the second brake boost unit 126 may be communicatively coupled via a first input/output 292 of the first electronic control unit 220 and a second input/output 294 of the second electronic control unit 258, [0036], Fig: 2A-2B);
wherein the first control unit (220) and the second control unit (258) are each configured to receive data that are relevant for the control of the braking operation, and the first control unit is further configured to transmit a data Signal, based on the received data, via the communication channel to the second control unit, (0034] – [0036], Fig: 1, 2A-2B).

As per claim 2, Johnson discloses wherein the first control unit (220) and the second control unit (258) are, relative to each other, able to be coupled with at least partly different devices (two different axle, 104, 110, Fig: 1, 2A-2B), to receive the data that are relevant for the control of the braking operation ([0029] – [0036], Fig: 1, 2A-2B).

As per claim 3, Johnson discloses wherein when the communication channel is an intact (219, 294, Fig: 2A-2B), the second control unit (258) is configured to carry out the braking operation of the wheels of the second axle of the motor vehicle using the data signal received from the first control unit [0036].

As per claim 4, Johnson discloses wherein in the event of an interruption in the communication channel (, the second control unit is configured to control the braking operation of the wheels of the second axle of the motor vehicle on the basis of the data received by the second control unit (fail condition, [0036], [0046]).

As per claim 5, Johnson discloses wherein the second control unit (258) is configured to transmit a further data signal, based on the received data, [0036], [0046], via the communication channel to the first control unit, and when the communication channel is intact, the first control unit is configured to carry out the braking operation of the wheels of the first axle using the further data signal [0036], [0046].

As per claim 6, Johnson discloses at least one sensor device (214, 216, [0027], [0028], Fig: 1, 2A-2B) configured to generate the data that are relevant for the control of the braking operation and to transmit the data to the first control unit and/or to the second control unit, ([0019], [0027], [0028], Fig: 1, 2A-2B).

The method claim 11 recited all the limitations recited in claims 1-6 and is therefore rejects under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US – 2018/0290640 A1) as applied to claim 6 above, and further in view of Shah et al. (US – 2019/0054909 A1).
As per claim 7, Johnson discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one sensor device includes a wheel-speed sensor, which is configured to ascertain a rotational speed of a wheel of the second axle of the motor vehicle and to transmit a sensor signal based on the ascertained rotational speed to the second control unit
Shah discloses Systems and Methods for Redundant Wheel Speed Sensing comprising:
the at least one sensor device (106, 108, 110, 112, Fig: 1) includes a wheel-speed sensor (first and second wheel speed sensors, Abstract), which is configured to ascertain a rotational speed of a wheel of the second axle of the motor vehicle and to transmit a sensor signal based on the ascertained rotational speed to the second control unit, ([0017] – [0020], Fig: 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle braking system of the Johnson to include the sensor in which the at least one sensor device includes a wheel-speed sensor, which is configured to ascertain a rotational speed of a wheel of the second axle of the motor vehicle and to transmit a sensor signal based on the ascertained rotational speed to the 

As per claim 10, Shah further discloses  wherein the wheel- speed sensor and/or the second control unit is configured to calculate a deceleration of the motor vehicle in a longitudinal direction based on the ascertained rotational speed of a wheel of the second axle of the motor vehicle ([0017] – [0020], Fig: 1-3).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US – 2018/0290640 A1) as modified by Shah et al. (US – 2019/0054909 A1) as applied to claims 1, 6 above, and further in view of KIM (US – 2017/0361823 A1).

As per claim 8, Johnson discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the at least one sensor device includes an acceleration sensor, which is configured to ascertain an acceleration of the motor vehicle and to transmit a sensor signal, based on the ascertained acceleration, to the second control unit.
KIM discloses Electric Brake Apparatus and Control Method comprising:
the at least one sensor device includes an acceleration sensor, which is configured to ascertain an acceleration of the motor vehicle and to transmit a sensor signal, based on the ascertained acceleration, to the second control unit ( The ESC device 120 performs a function for determining a need for the ESC of the vehicle on the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle braking system of the Johnson to include the at least one sensor device includes an acceleration sensor, which is configured to ascertain an acceleration of the motor vehicle and to transmit a sensor signal, based on the ascertained acceleration, to the second control unit as taught by KIM in order to provide an apparatus that electronically controls a brake included in each wheel to stably control a vehicle stance.

As per claim 9, KIM also disclose wherein the acceleration sensor and/or the second control unit is configured to ascertain a deceleration of the motor vehicle in a longitudinal direction based on the ascertained acceleration of the motor vehicle, [0041], Fig: 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
A: YOKOHAMA; Wataru (US – 2016/0339888 A1),
B: ISONO; Hirishi (US – 2018/0236876 A1),
C: Kilmurray; Paul A. (US – 2018/0141530 A1),
D: Strehle; Alfred (US – 2018/0118180 A1),
E: KIM; Jong Sung (US – 2011/0320099 A1), and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657